Citation Nr: 0634075	
Decision Date: 11/03/06    Archive Date: 11/16/06

DOCKET NO.  04-25 206	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an effective date earlier than May 6, 
2003, for service connection for social anxiety and dysthymic 
disorder.  

2.  Entitlement to an effective date earlier than May 6, 
2003, for a total disability rating based on individual 
unemployability.  

3.  Entitlement to an effective date earlier than May 6, 
2003, for Dependents Educational Assistance under Chapter 35, 
Title 38, United States Code.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse
ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran served on active duty from April 1966 to March 
1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana.  A December 2003 rating decision granted service 
connection for social anxiety and dysthymic disorder.  A 
March 2004 rating decision granted a total disability rating 
based on individual unemployability (TDIU) and Dependents 
Educational Assistance under Chapter 35, Title 38, United 
States Code (38 U.S.C.A. Chapter 35).  A June 2004 rating 
decision determined that the effective date for all benefits 
should be the date that the veteran's request to reopen his 
claim was received on May 6, 2003.  

In August 2006, a videoconference hearing was held before the 
undersigned Acting Veterans Law Judge, who is the acting 
Board member making this decision and who was designated by 
the Chairman to conduct that hearing, pursuant to 38 U.S.C.A. 
§ 7102(b) (West 2002).  


FINDINGS OF FACT

1.  The veteran's claim for service connection for an 
acquired psychiatric disorder was last denied by the RO in 
October 2000 and the veteran did not perfect a timely appeal.  

2.  The veteran's reopened claim for service connection for 
an acquired psychiatric disorder was received on May 6, 2003.  
It resulted in a grant of service connection for social 
anxiety and dysthymic disorder.  
3.  The grants of a TDIU rating and Dependents Educational 
Assistance under 38 U.S.C. Chapter 35 are based on the grant 
of service connection for social anxiety and dysthymic 
disorder, the reopened claim for which was received on May 6, 
2003.  


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than May 6, 
2003, for service connection for social anxiety and dysthymic 
disorder have not been met.  38 U.S.C.A. § 5110 (West 2002); 
38 C.F.R. § 3.400 (2006).  

2.  The criteria for an effective date earlier than May 6, 
2003, for a TDIU rating have not been met.  38 U.S.C.A. 
§ 5110 (West 2002); 38 C.F.R. § 3.400 (2006).  

3.  The criteria for an effective date earlier than May 6, 
2003, for Dependents Educational Assistance under 38 U.S.C. 
Chapter 35 have not been met.  38 U.S.C.A. § 5110 (West 
2002); 38 C.F.R. § 3.400 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

As an initial matter, the Board notes that VA has duties to 
notify and assist claimants in substantiating a claim for VA 
benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2006).  However, the United States Court of 
Appeals for Veterans Claims (Court) has held that the 
statutory and regulatory provisions pertaining to VA's duty 
to notify and to assist do not apply to a claim if resolution 
of that claim is based on statutory interpretation, rather 
than consideration of the factual evidence.  See Manning v. 
Principi, 16 Vet. App. 534, 542-543 (2002); Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001).  

In this case the facts are not in dispute.  Resolution of the 
veteran's appeal depends upon application of the law and 
regulations on effective dates to the undisputed facts.  
Therefore, because no reasonable possibility exists that 
would aid in substantiating this claim, any deficiencies of 
VCAA notice or assistance are moot.  See 38 U.S.C.A. § 5103A; 
Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (compliance 
with the VCAA is not required if no reasonable possibility 
exists that any notice or assistance would aid the appellant 
in substantiating the claim).  Further, the Board concludes 
that VA's notice and assistance responsibilities have been 
met with respect to the claim for an earlier effective date 
and there is no prejudice to the veteran in deciding the 
issue at this time.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  

Analysis

It has been asserted that the veteran has been disabled since 
service and benefits should be effective as of the time he 
completed his active service.  During their August 2006 
videoconference hearing, the veteran's wife testified that he 
had not been able to hold a job since service.  The law 
specifically addresses such a situation.  It provides that 
the effective date of an award of disability compensation to 
a veteran will be the day following the date of his discharge 
or release, if application therefore is received within one 
year from the date of discharge or release.  38 U.S.C.A. 
§ 5110(b)(1) (West 2002); 38 C.F.R. § 3.400(b)(2)(i) (2006).  
If the claim is not received within a year of the veteran's 
release from active service, the effective date will be the 
date the application is received.  38 U.S.C.A. § 5110(a) 
(West 2002); 38 C.F.R. § 3.400(b)(1)(ii) (2006).  In this 
case, there is no dispute that a claim was not received 
within a year of the veteran's release from active service in 
March 1967, so there is no legal basis to pay benefits 
effective as of that date.  

The veteran's first claim was received in August 1994 and it 
has also been argued that benefits should be paid from that 
date.  It is averred that pension was paid from the date the 
claim was received in August 1994.  Pension is different from 
the current claims because pension is not based on service-
connected disability, while all the current claims are based 
on establishing service connection for the veteran's 
disability.  The March 1995 RO decision which granted pension 
specifically denied the claim for service connection for an 
acquired psychiatric disorder, to include mental disorder, 
schizoid personality, and depressive disorder.  Service 
connection was not claimed or established for any other 
disorders.  The veteran appealed and the Board affirmed the 
denial in December 1998.  The decision of the Board is final.  
38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1100 
(2006).  The veteran appealed to the Court, which also 
affirmed the denial, in April 2000.  

With a statement dated in September 2000, the veteran sought 
to reopen his claim.  The RO denied service connection for an 
acquired psychiatric disorder in October 2000.  In December 
2000, the RO received a VA Form 9, Appeal to the Board of 
Veterans Appeals.  This could not be accepted as an appeal to 
the Board, because a statement of the case on the reopened 
claim had not yet been issued.  It was accepted as a notice 
of disagreement with the October 2000 RO decision and a 
statement of the case was issued in January 2001.  It was 
accompanied by an appeal form and instructions on filing a 
timely appeal.  An appeal must be filed within 60 days of 
issuance of the statement of the case, or within a year of 
issuance of the original decision, which ever is greater.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.302(b) (2006).  
However, a timely appeal was not received.  Thus, the October 
2000 RO decision denying service connection for an acquired 
psychiatric disability became final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 20.1103 (2006).  

The next correspondence from the veteran was received on May 
6, 2003.  This resulted in the reopening of his claim, the 
development of new and material evidence, and the allowance 
of service connection and related benefits.  Once again, the 
law and regulations provide specific guidance.  For a claim 
such as this, reopened after final adjudication, the law and 
regulations fix the effective date as the date the 
application to reopen is received.  38 U.S.C.A. § 5110(a) 
(West 2002); 38 C.F.R. § 3.400(r) (2006).  Since the 
application to reopen the claim was received on May 6, 2003, 
that is the effective date provided by law.  There is no 
legal basis for the assignment of an earlier effective date.  
As there is no legal basis upon which to award an earlier 
effective date, the veteran's appeal must be denied.  Sabonis 
v. Brown, 6 Vet. App. 426 (1994).  
ORDER

An effective date earlier than May 6, 2003, for service 
connection for social anxiety and dysthymic disorder is 
denied.  

An effective date earlier than May 6, 2003, for a TDIU rating 
is denied.  

An effective date earlier than May 6, 2003, for Dependents 
Educational Assistance under 38 U.S.C.A. Chapter 35 is 
denied.  






____________________________________________
RONALD W. SCHOLZ
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


